Citation Nr: 0500811	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-01 1101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Louisville, Kentucky.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that the claim cannot be fairly decided on 
the basis of the medical and lay evidence on file.  
Therefore, the claim is remanded so that a VA medical 
examination and related development may be performed.

The claim is subject to the Veterans Claims Assistance Act of 
2000.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002) (the VCAA); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA applies to all 
claims for VA benefits filed on or after the November 9, 2000 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  The veteran's claim of entitlement to a TDIU 
rating was filed in January 2001 and was pending before VA on 
the date the VCAA was enacted.

When a claim that is subject to the VCAA is before it on 
appeal, the Board must consider whether any action required 
by that statute remains to be taken and must remand the claim 
to complete any such needed action.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  


The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

Firstly, the record in this matter does not indicate that the 
veteran was apprised in accordance with the VCAA of what 
evidence would substantiate his claim for TDIU, nor of the 
specific allocation of responsibility for providing such 
evidence.  This matter shall be addressed in the remand 
directives, below.

The VCAA also requires VA to supply a medical examination or 
opinion when one is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4).  

The record reflects that service connection was granted for 
bilateral hearing loss and tinnitus by rating decision dated 
in November 2000, and ratings of 20 percent and 10 percent 
were respectively assigned.  During the course of development 
of the veteran's claim for TDIU which was received in January 
2001, the rating of the veteran's hearing loss disability was 
increased to 80 percent by rating decision dated in August 
2003.  

In denying the veteran's claim for TDIU in September 2001, 
the RO found that the veteran was totally disabled due to 
non-service-connected disorders.  It was subsequently noted 
that a VA treatment note dated in December 2003 indicated 
that the veteran had "medical problems" including organic 
brain syndrome, headaches, polyarthralgia/arthritis, anxiety, 
depression, hypertension, diabetes mellitus, and 
gastroesophageal reflex disease.  The author of the treatment 
note indicated that the veteran's "problems" rendered him 
totally and permanently disabled.  However, the author of the 
treatment note did not indicate what effect the veteran's 
bilateral hearing loss and tinnitus had upon his 
employability.   

The law provides in this regard that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total, when it is found that the veteran is 
rendered unemployable as a result of service-connected 
disabilities and if additional requirements are met.  The 
additional requirements that must be met are either those set 
out in 38 C.F.R. § 4.16(a) (an objective standard) or those 
set out in 38 C.F.R. § 4.16(b) (a subjective standard).

A TDIU rating is assigned where the schedular rating is less 
than total when the rating agency finds that a disabled 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that there is a single service-connected disability 
ratable at 60 percent or more or there are two or more 
service-connected disabilities that have a combined rating of 
70 percent and at least one of which is rated at 40 percent 
or more.  See 38 C.F.R. § 4.16(a)(2004).  For the purpose of 
this standard, certain disabilities will be considered one 
disability, including those affecting a single body system 
(e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric).  Id.  The rating of a disability 
comprised of several such disabilities is computed under 
38 C.F.R. § 4.25, which concerns combined ratings.  38 C.F.R. 
§ 4.25 (2004).

It has been held insufficient for VA merely to state that a 
veteran's unemployability is due to nonservice-connected 
rather than service-connected disabilities.  Rather, VA must 
provide in its decision an "analysis of the current degree 
of unemployability attributable to the service connected 
conditions" as distinguished from those of the veteran that 
are not service connected.  Cathell v. Brown, 8 Vet. App. 
539, 545 (1996) (emphasis added).

While the Board has reviewed the evidence of record, it is 
unclear to what extent the veteran's hearing loss and 
tinnitus disorders effects his employability, viz. his non-
service-connected disorders.  Accordingly, the claim is 
remanded so that the appropriate VA examination may be 
obtained.




Accordingly, this case is REMANDED for the following actions:

1.  The RO will advise the veteran and 
through his representative of what 
evidence would substantiate his claim for 
TDIU in accordance with the provisions of 
the VCAA.  Contemporaneous with this 
advisement, the RO should ascertain if 
the veteran has received any VA, non-VA, 
or other medical treatment for the 
service-connected disorders of bilateral 
hearing loss and tinnitus  that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO will afford the veteran a VA 
medical examination or examinations, to 
be conducted by a qualified physician, to 
ascertain whether one or more of his 
service-connected disabilities (bilateral 
hearing loss and tinnitus) have made the 
veteran incapable of sustaining regular 
substantially gainful employment.
In forming the opinion, the examiner 
should disregard both the age and the 
nonservice-connected disabilities of the 
veteran.

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


